DETAILED ACTION

Status of Claims
Claims 1 – 2, 4 – 9, & 11 – 22 were previously pending and subject to a final office action mailed 05/11/2021. Claims 1, 5, 11 – 12, 14, 16, & 19 were amended in a reply filed 08/05/2021. Claims 1 – 2, 4 – 9, & 11 – 22 are currently pending and subject to the non-final office action below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 08/05/2021 has been entered.

Response to Arguments
The previous 112(a) rejection has been withdrawn. 

Applicant’s arguments with respect to the previous rejection of the claims under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding the 101 rejection, Examiner recommends adding limitations that reflect technological improvements, such as details directed to “distributing the logic associated with the inactive status among the mobile devices of the various drivers” by locally storing exception criteria on driver devices, and “automatically accept{ing} the request on the driver's behalf” based on the locally stored data, as described in para. [0037] of the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 2, 4 – 9, & 11 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 11, & 16 recite the limitation “the driver computing device in the inactive state” (see, e.g., line 13 of claim 1). There is insufficient antecedent basis for this limitation in the claims. For example, “a driver computing device in an inactive state” and “driver computing devices in an inactive state” were previously introduced, so it is unclear as to which device “the driver computing device in the inactive state” refers.

Claims 1, 11, & 16 recite the limitation “the driver computing device” (see, e.g., line 14 of claim 1). There is insufficient antecedent basis for this limitation in the claims.

Claims 1, 11, & 16 recite the limitation “the driver computing device” (see, e.g., line 16 of claim 1). There is insufficient antecedent basis for this limitation in the claims.

Claims 4, 13, & 18 also recite the limitation “the driver computing device” which has insufficient antecedent basis.

Claims 6 – 9, 15, 18, & 20 – 22 also recite instances the of limitations “the driver computing device in the inactive state” and/or “the driver computing device” which have insufficient antecedent bases.

Additionally, dependent claims 2 – 10, 12 – 15, & 17 – 22 are rejected under 112(b) by virtue of dependency on independent claims 1, 11, & 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 2, 4 – 9, & 11 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving, from a driver… in an inactive state and associated with a driver, exception criteria for selectively receiving transportation requests,” “receiving… a transportation request,” “based on a location of the passenger… performing an initial search for a set of driver{s}… in an active state to fulfill the transportation request,” “determining each driver… of the set of driver{s}… in the active state cannot fulfill the transportation request,” “after determining each driver… of the set of driver{s}… in the active state cannot fulfill the transportation request, performing a subsequent search for driver{s}… in an inactive state to fulfill the transportation request,” “determining the driver… in the inactive state can fulfill the transportation request by determining the transportation request satisfies the exception criteria for the driver,” “transmitting the transportation request to the driver… in response to determining the transportation request satisfies the exception criteria,” and “receiving an indication of acceptance from the driver… to fulfill the transportation request.”
	
2A Prong 1: The limitations of “receiving, from a driver… in an inactive state and associated with a driver, exception criteria for selectively receiving transportation requests,” “receiving… a transportation request,” “based on a location of the passenger… performing an initial search for a set of driver{s}… in an active state to fulfill the transportation request,” “determining each driver… of the set of driver{s}… in the active state cannot fulfill the transportation request,” “after determining each driver… of the set of driver{s}… in the active state cannot fulfill the transportation request, performing a subsequent search for driver{s}… in an inactive state to fulfill the transportation request,” “determining the driver… in the inactive state can fulfill the transportation request by determining the transportation request satisfies the exception criteria for the driver,” “transmitting the transportation request to the driver… in response to determining the transportation request satisfies the exception criteria,” and “receiving an indication of acceptance from the driver… to fulfill the transportation request,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction, but for the recitation of generic computer components.  That is, other than reciting a “driver computing device,” “passenger computing device,” “processing device,” and “computer-readable non-transitory media,” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction. For example, but for the “driver computing device,” “passenger computing device,” “processing device,” and “computer-readable non-transitory media,” the functions in the context of this claim encompasses arranging a ride service for a customer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas e.g., “commercial or legal interactions (including marketing or sales activities or behaviors; business relations).” Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “driver computing device,” “passenger computing device,” “processing device,” and “computer-readable non-transitory media” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “driver” and “passenger” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of reservations. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “processing device,” “driver computing device,” “passenger computing device,” “processing device,” and “computer-readable non-transitory media” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “driver” and “passenger” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of transportation reservations, and likewise do not add significantly more to the abstract idea. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Dependent claims 2, 4 – 9, 12 – 15, & 17 – 22 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “driver computing device,” “apparatus,” “processing device,” “computer-readable non-transitory media,” and “passenger computing device” in dependent claims is recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “passenger,” “city route portion,” “highway route portion,” “route,” “pickup location,” “drop-off location,” “geographic location,” and “driver” in dependent claims are recited at a high level of generality and merely limits the field of use to the transportation reservations industry. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6 – 7, 11, 13, 15 – 16, 18, & 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna et al. (US 20150206267 A1) in view of Ellis et al. (US 20150356703 A1).

As per Claim 1, Khanna discloses a method comprising: 

	• receiving, from a driver computing device in an inactive state and associated with a driver, exception criteria for selectively receiving transportation requests (Examiner’s note: As per the instant specification, para 0010, an inactive status is defined as a state in which “the driver only desires to receive particular requests meeting certain exception criteria.” See Khanna, [0045] & Fig. 9, discloses a GUI with a driver’s input button (“YES/NO”) used to indicate an ‘inactive status,’ as it allows the driver to set exception criteria to “Only see rides with destinations in your dropoff area.” Khanna further discloses, in [0023], that user inputs from user devices are received by the server “input module 205.” Also see [0043], noting that “by selecting the “Request Radius” setting, the driver utilizes user interface 700 to indicate a particular request radius such that the driver receives passenger requests from passengers within a particular radial distance from the driver's current location.” Also see [0017], noting “one or more preferences selected by the available driver,” which are interpreted as exception criteria, and are used to filter compatible requests to the driver device. As per [0075], the preferences (i.e., exception criteria) are a plurality of preferences set by the driver to automatically filter transportation requests by the server, which, as per [0015], “the driver application allows (i.e. provides functionality that allows) a driver to specify preferences for requests that the driver would like to receive from potential passengers. The preferences may be any preferences relevant to transportation requests to which the driver would like to respond.”);

	• receiving, from a passenger computing device, a transportation request for transporting a passenger associated with the passenger computing device (See at least [0012] - [0013], [0026], & [0070], noting receiving ride requests from a potential passenger, including the location obtained from “the client device of the user” used for the request.);

Regarding the following limitations, 

	• based on a location of the passenger computing device, performing an initial search for a set of driver computing devices in an active state to fulfill the transportation request; determining each driver computing device of the set of driver computing devices in the active state cannot fulfill the transportation request; after determining each driver computing device of the set of driver computing devices in the active state cannot fulfill the transportation request, performing a subsequent search for driver computing devices in an inactive state to fulfill the transportation request;

Khanna, in [0013] – [0014], [0054] – [0055], & [0067], discloses searching for drivers based on a user’s location.  Khanna further discloses a set of driver computing devices in an active state in at least Fig. 8 & [0043] – [0045], noting wherein “the driver may set the radius according to any radial distance the driver prefers” to receive requests that pickup and dropoff from an area. Thus, when an infinite radius preference is set, the driver will be “available” and thus receive every request. Also see Fig. 9, noting the yes/no toggle to turn off/on the dropoff area filter; when off, this indicates an available status without exception criteria. Also see Fig. 13 & [0049], noting that “that the driver may select minimum price setting to be any price amount.” Thus, setting the minimum price to be zero would necessarily not filter any ride requests and the driver would have a device in an active state.  Also see [0047] & FIG. 11, noting that the driver has selected “Any amount” to be used for the “Rider Generosity” i.e., “driver computing devices in an active state” when no filter is set. (Examiner’s note: As per the instant specification, para [0010], an active state is defined as a state in which “the driver is willing to receive and consider any transportation requests” i.e., no exception criteria are set.). Khanna further discloses, in [0067], wherein determining a set of drivers for a request includes two sets of drivers – a first set that is “available” and a second set that is “willing to fulfill the request (e.g., based on preferences set by the drivers)” i.e., set of driver computing devices in an inactive state.

To the extent to which Khanna does not appear to disclose wherein an initial search fails to finds an available driver in a first set of drivers, and then performs a second search of a second set of drivers, Ellis teaches this functionality. For example, Ellis, in [0057], describes an iterative process for identifying an available driver in which a first set of drivers is searched, ranked, and individually queried for an acceptance or rejection response to the ride request. When the first set of drivers is not available (i.e., “cannot fulfill the transportation request”), a “recalculation trigger” is used to search for a new, second set of drivers. The second set of drivers is a different set of drivers, “as real-time conditions (such as driver availability, driver locations) may have changed since the previous time.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “set of driver computing devices in an active state” of Khanna for the “first set of drivers” of Elllis as well as the substitution of the “set of driver computing devices in an active state” of Khanna for the “second set of drivers” of Elllis. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ellis in the invention of Khanna with the motivation to provide a system and method which “can arrange a transport service for a requesting client in a given area by selecting a driver based, not only on information about that driver, but also on real-time or close to real-time conditions of… other drivers in the given area,” as evidenced by Phillips ([0058]).

Khanna further discloses:
	
	• determining the driver computing device in the inactive state can fulfill the transportation request by determining the transportation request satisfies the exception criteria for the driver computing device ([0058] – [0059] & [0070] – [0072] determining a ride request matches a driver’s exception criteria; Also [0044] & [0047], drivers receive ride requests that match their exception criteria.);

 • transmitting the transportation request to the driver computing device in response to determining the transportation request satisfies the exception criteria (See at least [0017], noting that “The transportation server determines whether the potential passenger and/or the projected route is compatible with one or more preferences selected by the available driver. Upon determining compatibility, the transportation server sends a booking request for the potential passenger to the driver's client application.” Also [0058], noting that “the request is received if the request fulfills the preferences set by the driver in the driver application 300.” Also [0044] & [0047].); and

• receiving an indication of acceptance from the driver computing device to fulfill the transportation request ([0059], [0061], & [0072] – [0074]).
	
As per Claim 11, see the above relevant rejection of claim 1. In addition Khanna further discloses an apparatus comprising: a memory ([0088], [0097] – [0099]); and a processing device communicably coupled to the memory ([0085] – [0086] & [0089] – [0091]).

As per Claim 16, see the above relevant rejection of claim 1. In addition Khanna further discloses at least one computer-readable non-transitory media storing one or more instructions, executed by a processing device ([0096] & [0098] – [0099]).

As per claims 4, 13, & 18, Khanna / Ellis discloses the limitations of claims 1, 11, & 16 as stated above. Regarding the following limitation, Khanna discloses:

	• detecting the driver computing device is in the inactive state based on a user selection received via a transportation application of the driver computing device (See at least [0058], noting “the preferences set by the driver in the driver application 300.” Also see Khanna, Fig. 9, noting the driver’s input button ‘YES/NO’ to indicate an ‘inactive status,’ which Examiner interprets as “inactive status indication,” as it allows the driver to set exception criteria to “Only see rides with destinations in your dropoff area.” Khanna discloses that an indication of inactive status indication, initiated using the interface button, is received by the server “input module 205,” which receives all input from drivers’ “client devices,” as per Figs. 1 – 2, 0021 & 0024.

As per claims 6, 15, & 20, Khanna / Ellis discloses the limitations of claims 1, 11, & 16 as stated above. Khanna further discloses wherein determining the driver computing device in the inactive state can fulfill the transportation request comprises:

• parsing one or both of passenger account data for the passenger or transportation request data associated with the transportation request; and comparing the parsed data with the exception criteria for the driver computing device (See [0013], noting “request from a user indicates any information relevant to the transportation service requested, including a pickup location, a drop-off location, a price preference.” Also see [0058], noting that “driver application 300 receives a notification 1905 of a request from a passenger. The notification 1905 indicates information about the request, such as the suggested price associated with the request, the pickup location, the requested drop-off location, and the like. In some embodiments, the request is received if the request fulfills the preferences set by the driver in the driver application 300.” As per [0070], “The transportation server 104 receives the passenger's requested itinerary and scans all drivers that are currently online in the transportation marketplace and compares information about the passenger and the requested itinerary against each driver's respective criteria, settings and/or preferences.” Also see [0017], [0066] – [0067] & [0075] – [0076], noting determining that a ride request or trip itinerary matches driver preferences.). 

As per claim 7, Khanna / Ellis discloses the limitations of claim 1 as stated above. Regarding the following limitation, Khanna further discloses wherein determining the driver computing device in the inactive state can fulfill the transportation request comprises:

 • comparing the location of the driver computing device with the location of the passenger computing device; and determining an estimated time of arrival of the driver computing device at a pickup location for the transportation request ([0013] – [0014] & esp. [0053] – [0055], noting determining “an estimated arrival time (“ETA”) of the driver based on the driver's location at the time of the request” based on GPS location of the passenger’s device.). 

As per claim 21, Khanna / Ellis discloses the limitations of claim 16 as stated above. Regarding the following limitation, Khanna further discloses instructions that, when executed by a processing device, cause the computing device to determine the driver computing device in the inactive state can fulfill the transportation request by:

 • comparing the location of the driver computing device with the location of the passenger computing device after determining  the transportation request satisfies the exception criteria for the driver computing device in the inactive state; and determining an estimated time of arrival of the driver computing device at a pickup location for the transportation request (See [0037], noting that the determination that the driver’s device has come into a predetermined proximity of the passenger device while the driver is en-route to pick up the passenger, and is therefore after the matching of the driver and passenger preferences. Also see [0013] – [0014] & esp. [0053] – [0055], noting determining “an estimated arrival time (“ETA”) of the driver based on the driver's location at the time of the request” based on GPS location of the passenger’s device.). 



Claims 2, 12, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna / Ellis, in view of Davis et al. (US 20130158845 A1).

As per claims 2, 12, & 17, Khanna / Ellis discloses the limitations of claims 1, 11, & 16 as stated above. Regarding the following limitation, to the extent to which Khanna does not explicitly disclose the following, Davis does:
 	
• wherein the exception criteria for selectively receiving transportation requests corresponds to at least a route portion satisfying a route type in between a pickup location and a drop-off location, the route type including a city route portion or a highway route portion (See [0027] – [0028], noting that a user’s preferences may be related to a type of road on which the user prefers to travel e.g., “a user preference specifying all highway driving or all city-street driving.”).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the aforementioned teachings as in Davis in the system executing the method of Khanna / Ellis with the motivation to allow drivers to view only ride requests corresponding to their preferred types of roads.

Claims 9 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna / Ellis, in view of Priness et al. (US 20160350812 A1).

As per claims 9 & 22, Khanna / Ellis discloses the limitations of claims 1 & 21. To the extent to which Khanna does not explicitly disclose the following, Priness does:

 	• wherein determining the driver computing device is in the inactive state is based on a geographic location of the driver computing device (See at least [0090], [0102], & [0104], noting that a user can set multiple constraints for setting notification filters, including the user’s current location as well as other contextual information. Thus, based on a user’s location, it is determined whether the user has allowed certain other context-filtered notifications to be delivered. Also see [0097], [0099].).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have determined the computing device is in the inactive state based on a geographic location as in Priness in the route-type criteria for selectively receiving transportation requests executing the method of Khanna / Ellis with the motivation to provide the functionality so that a “user could tune a notifications setting associated with a …service so that only the most relevant or urgent unaddressed events are brought to the user's attention during certain times,” as taught by Priness, in [0104], over that of Khanna.

Claims 5, 8, 14, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna / Ellis, in view of Hill (US 20090216600 A1).

As per claims 5, 14, & 19, Khanna / Ellis discloses the limitations of claims 1, 11, & 16 as stated above. Regarding the following limitations, Khanna discloses wherein drivers have the option to be in the active status mode, and to accept all ride requests, as explained above as per claim 1. To the extent to which Khanna does not explicitly disclose the following, Hill does:

	• determining, in relation to the location of the passenger computing device, a locality of one or more driver computing devices of the set of driver computing devices in the active state that are nearest the location of the passenger computing device (See [0049], noting determining drivers’ locations via GPS, and [0032], noting determining the closest driver to the passenger’s location.);

	• determining that the locality of the one or more driver computing devices that are nearest the location of the passenger computing device is unsuitable for picking up the passenger computing device based on a corresponding estimated time of arrival for pickup (See [0028], noting that the passenger can set a preference of “a desired pickup.” As per [0029] – [0030], as well as Fig. 3 & [0059] & [0061], noting the drivers are evaluated for compatibility with the passenger’s preferences, which includes a request “for immediate transport.” As per [0062], “the user may be informed that no available drivers were found” which match the passenger’s preference. Also see [0063] & [0066], noting searching driver’s for compatibility with the passenger’s preference, and that “one or more drivers did not conform to one or more of the requester preferences.”). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the aforementioned teachings as in Hill in the system executing the method of Khanna / Ellis with the motivation to “provide an added level of assurance to requesters and providers by allowing both parties to predicate acceptance of a travel transaction on one or more preferences that may be unrelated to the particular transport transaction (e.g., the starting point, ending point, price, and the like) and may help passengers and drivers feel more secure in entering into a transport transaction with people they may not be personally acquainted with, while preserving their privacy” as taught by Hill, in [0010], over that of Khanna / Ellis.

As per claim 8, Khanna / Ellis discloses the limitations of claim 7 as stated above. To the extent to which Khanna does not appear to explicitly disclose the following limitation, Hill teaches:
	
	• comparing the location of the driver computing device in the inactive state with the location of the passenger computing device occurs after determining the transportation request satisfies the exception criteria for the driver computing device (See [0037], noting determining that the driver’s device has come into a predetermined proximity of the passenger device while the driver is en-route to pick up the passenger.). Rational to combine Hill persists.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                             
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628